Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


    PNG
    media_image1.png
    989
    588
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.          Claims 1 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Packard et al. (3,269,433), hereinafter Packard, provided by the applicant in the IDS submitted on 05/14/2020. Regarding claim 1, Packard teaches a table saw comprising: a table 10 having an opening 12; a substantially planar, circular blade (b) configured to extend at least partially above the table through the opening; an insert 14 configured to fit within the opening 12, where the insert has a front end (defined by one of the ends of the insert; Fig. 2), and where the insert includes a first edge 16 (annotated Fig. 3 above); and a latch 20 (annotated Fig. 3 above) to hold down the front end of the insert mechanically, where the latch includes a second edge (20a; annotated Fig. 3 above), where the first edge 16 and the second edge (20a) overlap automatically (Fig. 3) when the front end of the insert is pressed down into the opening, and where the overlapping of the first edge and the second edge holds down the front end of the insert mechanically. See Figs. 1-5 in Packard. It should be noted that the spring force of the latch 20 holds the insert down against the ledge of the table as clearly shown in Fig. 3. 
             Regarding claim 4, Packard teaches everything noted above including that 
the latch 20 includes a bracket (20b; defined by the bending section of the latch 20; annotated Fig. 3 above) mounted to the table (via the insert), where the insert has .
3.          Claims 1 and 4 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Unterfranz (2,786,500). Regarding claim 1, Unterfranz teaches a table saw (Figs. 1-3) comprising: a table 1 (Figs. 1-3) having an opening (that receives the insert 3 including saw 12; Fig. 2);  a substantially planar, circular blade 10 configured to extend at least partially above the table through the opening (the saw extends above the opening and table 1; Fig. 3); an insert 3 (at least partially) configured to fit within the opening, where the insert has a front end (defined by the end adjacent to the side edge 15), and where the insert includes a first edge (defined by the edge of the notch 85); and a latch 87 to hold down the front end of the insert mechanically, where the latch includes a second edge (defined by the edge of the latch that extends into the notch 85; Fig. 6), where the first edge and the second edge overlap automatically (Fig. 6) when the front end of the insert is pressed down into the opening, and where the overlapping of the first edge and the second edge holds down the front end of the insert mechanically. See Figs. 1-3 in Unterfranz. 
             Regarding claim 4, Unterfranz teaches everything noted above including that the latch 87 includes a bracket (defined by the base portion of the latch that is mounted to the table; Fig. 3) mounted to the table 1, where the insert has an underside, and where the insert includes a component 81 extending from the underside to engage the bracket when the front end of the insert is pressed down 

Response to Arguments
4.          Applicant’s argument that Packard discloses spring clips 20 on the insert plate 14, which is different from “a latch to hold down the front end of the insert mechanically”, is not persuasive. Applicant also provides a recitation form the specification that discloses a head of screw 146 and a bracket 152 with a slot 150 for mechanically holding the insert. Applicant argues that what has been disclosed in the specification as the head of screw 146 which fits into a slot 150 in the bracket 152 should be considered as “a latch to gold down the front end of the insert mechanically.”
            The words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13USPQ2d 1320, 1322 (Fed. Cir. 1989); MSM Investments Co. v. Carolwood Corp., 259 F.3d 1335, 1339-40, 59 USPQ2d 1856, 1859-60 (Fed. Cir. 2001).  One must bear in mind that, especially in nonchemical cases, the words in a claim are generally not limited in their meaning by what is shown or disclosed in the specification.  It is only when the specification provides definitions for terms appearing in the claims that the specification can be used in interpreting claim language.  In re Vogel, 422 F.2d 438, 441, 164 USPQ 619, 622 (CCPA 1970).  Words in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). 
            Applicant has elected Species A (Figs. 1-23) for examination. In those Figure and related text in the specification, clearly a latch has not been disclosed as what member is a latch. Applicant stated that a screw head inserted in a slot of a bracket is considered a latch that mechanically holds down the front end of the insert, as recited in claim 1. The specification merely discloses, “[t]he user would insert simply press down on the front of the insert until the insert ‘snapped’ in place by screw 146 fitting into slot 150 in bracket 152. Both the front and rear of the insert are then latched down” See paragraph 0074 in the specification. This is the only time with regards to the elected species A (Figs. 1-32) the world “latch” has been used in the specification. The specification does not clearly define what is defined in the invention (elected species A) as “a latch.” The term “a latch to hold down the front end of the insert mechanically” has been giving its broadest reasonable interpretation consistent with the specification. If a screw head against a wall of a slot is considered “a mechanical latched down” then a spring against a wall o of the table also is considered “a mechanical latched down.” There is no specific and clear definition of a latch of the elected invention in the specification. In other words, the specification does not disclose explicitly what the latch is.  In addition, as stated above, the words in the claim are not limited to their meaning by what is shown or disclosed in the specification. In this case, according to Merriam-Webster dictionary, 
“latch
noun 
latch (Entry 2 of 3)
: any of various devices in which mating mechanical parts engage to fasten but usually not to lock something: 
a : a fastener (as for a door) consisting essentially of a pivoted bar that falls into a notch 
b : a fastener (as for a door) in which a spring slides a bolt into a hole also : night latch”


https://www.merriam-webster.com/dictionary/latch          



          In this case, the latch spring of Packard and the table’s wall or surface are

mechanical parts that fasten the insert to the table and mechanically holding down 

the front end of the insert. See annotated Fig. 2 above. 



         Applicant’s argument that Packard does not teach, “the insert has a first edge, the latch includes a second edge, and “overlapping of the first edge and the second edge holds down the front end of the insert mechanically” is not persuasive. As clearly shown in the annotated Fig. 2 above, Packard teaches the first edge 16 of the insert and the second edge (20a) of the latch overlap (Fig. 3) when the front end of the insert is pressed down into the opening, and where the overlapping of the first edge of the insert and the second edge holds down the front end of the insert mechanically. See Figs. 1-5 in Packard. It should be noted that the spring force of the latch 20 holds the insert down against the ledge of the table as clearly shown in Fig. 3. Applicant’s argument that “spring clips 20 in Packard simply flex over the edge of the table when the insert is pulled up” is not understood. Claim 1 does not call for a mechanical hold down that cannot be overcome with a certain amount of 
         With respect to claim 4, Applicant stated that the latch in Packard does not include a bracket mounted to the table. However, as stated above, Packard teaches that the latch 20 includes a bracket (20b; defined by the bending section of the latch 20; annotated Fig. 3 above) mounted to the table (via the insert). The claim does not requires that the bracket directly contact or mounted to the table. 

              Applicant argues that Unterfranz does not disclose that insert 51 is hold down by the latch 87. However, as stated above, Unterfranz teaches an insert 3 (at least partially) configured to fit within the opening, where the insert has a front end (defined by the end adjacent to the side edge 15), and where the insert includes a first edge (defined by the edge of the notch 85); and a latch 87 to hold down the front end of the insert mechanically. The insert is defined by the whole table 3, since claim is too broad and does not clearly define a table and an insert in a way to differentiate the table and insert of the instant invention from what is considered a table and an insert in Unterfranz. It should be noted that the claim does require an insert that enclosed within an opening of a top table, which is horizontally supported on a base.
          Applicant’s argument that the latch 87 is not mounted on the table is not persuasive. As clearly specified is the rejection, the table is defined as casing 1 which has also a flat base 8. In this case, the latch is 87 is clearly mounted on the table. It should again be noted that the words in the claim are not limited to their meaning by what is shown or disclosed in the specification. In this case, “an insert” 
Conclusion

5.        The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Chen R. (TW 201201936 A) teach an insert including a latch. 
            It should be noted that Chen R. (TW 201201936 A) also teaches and insert with a latch that also could read on the claimed subject. See the translation on https://worldwide.espacenet.com. See Figs. 4-5 of the translation. 

6.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than 



            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483. The fax phone number for the organization where this application or proceeding is assigned is (751)2738300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        

February 23, 2021